EXHIBIT 10.11

SERIES D CONVERTIBLE PREFERRED STOCK

PURCHASE AGREEMENT

THIS SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is made and entered into effective as of January 24, 2007, by and among ODYSSEY
MARINE EXPLORATION, INC., a Nevada corporation (the “Company”), and the
investor(s) listed on Schedule A attached hereto, each of which is herein
individually referred to as an “Investor” and all of which are herein
collectively referred to as the “Investors.”

Background Information:

The Company proposes to authorize, issue, and sell to the Investors, and the
Investors propose to purchase and accept from the Company, shares of the
Company’s Series D Convertible Preferred Stock, par value $0.0001 per share (the
“Series D Shares”), with the terms and conditions as set forth in the
Certificate of Designation and the Certificate of Amendment to Certificate of
Designation in the forms attached hereto as Exhibit A (together, the “Amended
Certificate of Designation”). More specifically, the Company proposes to
authorize, issue, and sell to the Investors (a) an aggregate of 2,200,000
Series D Shares and (b) warrants in substantially the form attached hereto as
Exhibit B-1 (the “Series D-1 Warrants”) to purchase up to an aggregate of
440,000 additional Series D Shares with an exercise price of $4.00 per share. In
addition, the Company proposes to authorize and issue to certain of the
Investors warrants in substantially the form attached hereto as Exhibit B-2 (the
“Series D-2 Warrants” and, together with the Series D-1 Warrants, the “Series D
Warrants”) to purchase up to an aggregate of 2,200,000 additional Series D
Shares with an exercise price of $3.50 per share. Series D-2 Warrants to
purchase Series D Shares shall be issued to each of the Investors that holds a
Warrant to Purchase Common Stock of the Company (the “Common Stock Warrants”)
issued to such Investor in March 2005, against surrender for cancellation by
such Investor of all of the Common Stock Warrants held by such Investor. The
purpose of this Agreement is to set forth the terms and conditions upon which
(i) the Company will issue and sell the Series D Shares and the Series D-1
Warrants to the Investors and the Investors will purchase the Series D Shares
and accept the Series D-1 Warrants from the Company and (ii) certain Investors
will exchange their Common Stock Warrants for Series D-2 Warrants, as well as
certain other related matters.

NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
conditions, and provisions hereof, the parties hereto, intending to be legally
bound hereby, agree as follows:

Article 1

Purchase and Sale of Securities

Section 1.1 Sale and Issuance of Series D Shares and Series D-1 Warrants and
exchange of Series D-2 Warrants.

(a) The Company has adopted and filed, or shall adopt and file with the
Secretary of State of Nevada on or before the Closing (as defined below), the
Amended Certificate of Designation.

(b) On or prior to the Closing (as defined below), the Company shall have
authorized (i) the sale and issuance to the Investors of the Series D Shares,
(ii) the issuance to the Investors of the Series D Warrants, (iii) the issuance
of any Series D Shares to be issuable upon exercise of the Series D Warrants,
and (iv) the issuance of the shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), to be issuable upon conversion of the
Series D Shares, including upon conversion of any Series D

 

1



--------------------------------------------------------------------------------

Shares that may be purchased upon exercise of the Series D Warrants (the
“Conversion Shares”). The Series D Shares shall have the rights, preferences,
privileges and restrictions set forth in the Amended Certificate of Designation.

(c) Subject to the terms and conditions of this Agreement, (i) each Investor
agrees to purchase at the Closing, and the Company agrees to sell and issue to
each Investor at the Closing, that number of Series D Shares and a Series D-1
Warrant to purchase that number of Series D Shares set forth opposite such
Investor’s name on Schedule A hereto for $3.00 per Series D Share (the “Series D
Purchase Price”), and (ii) each of the Investors that holds Common Stock
Warrants agrees to surrender for cancellation at the Closing all of the Common
Stock Warrants held by such Investor, and in exchange therefor the Company
agrees to issue to such Investor a Series D-2 Warrant to purchase the same
number of Series D Shares as the number of shares of Common Stock for which the
Common Stock Warrants surrendered for cancellation were exercisable. For the
avoidance of doubt, Schedule A hereto also sets forth the number of shares of
Common Stock purchasable under the Common Stock Warrants to be surrendered by
each Investor.

Section 1.2 Closing. The consummation of purchase and sale of the Series D
Shares and the issuance of the Series D Warrants (the “Closing”) shall take
place at the offices of the Company, located at 5215 West Laurel Street, Tampa,
Florida, on January 24, 2007, or at such other time and place as the Company and
the Investors acquiring in the aggregate a majority of the Series D Shares sold
pursuant to this Agreement agree upon orally or in writing (as applicable, the
“Closing Date”). At the Closing, or as soon as practicable thereafter, the
Company shall deliver to each Investor a certificate representing the Series D
Shares, the Series D-1 Warrant, and the Series D-2 Warrant that such Investor is
purchasing or acquiring against payment of the purchase price therefore by
check, wire transfer, or any combination thereof. Payment by official bank check
may be delivered to Odyssey Marine Exploration, Inc. 5215 West Laurel Street,
Tampa, Florida 33607, or payment may be made by wire transfer of immediately
available funds to:

The Bank of Tampa

4355 Henderson Boulevard

Tampa, Florida 33629

ABA# 063108680

For the account of Odyssey Marine Exploration, Inc.

Account Number: 31413706

Article 2

Representations and Warranties

of the Company

The Company hereby represents and warrants to the Investors as follows:

Section 2.1 Organization. The Company is duly organized, validly existing, and
in good standing under the laws of the State of Nevada. The Company and each of
its Subsidiaries (as defined in Rule 405 under the Securities Act of 1933, as
amended (the “Securities Act”)) has full power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted and as
described in the documents filed by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including, without limitation, the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005, the Company’s Quarterly Reports on Form 10-Q for the quarterly periods
ended March 31, June 30, and September 30, 2006, the Company’s Proxy Statement
on Schedule 14A for the Annual Meeting of Shareholders held May 5, 2006, and the
Company’s Current Reports on Form 8-K, if any, since January 1, 2006
(collectively, the “Exchange Act Documents”), and is registered or

 

2



--------------------------------------------------------------------------------

qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company and its Subsidiaries, considered as one enterprise (a “Material
Adverse Effect”), and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification.

Section 2.2 Due Authorization and Valid Issuance. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Series D Warrants (the “Transaction Documents”),
and the Transaction Documents have been duly authorized and validly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally, and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Series D Shares and the
Series D Warrants have been duly authorized and, upon issuance in accordance
with the terms of this Agreement, shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof, and the Series D
Shares shall be fully paid and nonassessable. As of the Closing Date, the
Company shall have duly authorized and reserved for issuance a number of shares
of Common Stock which equals the number of Conversion Shares. Upon conversion in
accordance with the Amended Certificate of Designation, the Conversion Shares
will be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.

Section 2.3 Non-Contravention. The execution and delivery of this Agreement, the
issuance and sale of the Series D Shares and the Series D Warrants under this
Agreement, the fulfillment of the terms of this Agreement and the consummation
of the transactions contemplated hereby will not (a) conflict with or constitute
a violation of, or default (with the passage of time or otherwise) under,
(i) any material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which it or any of its Subsidiaries or their respective properties are
bound, (ii) the articles of incorporation, bylaws or other organizational
documents of the Company or any Subsidiary, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary or their
respective properties, except in the case of clauses (i) and (iii) for any such
conflicts, violations or defaults which are not reasonably likely to have a
Material Adverse Effect, or (b) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or any Subsidiary or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of the material property or assets of
the Company or any Subsidiary is subject. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body in the United States or
any other person is required for the execution and delivery of this Agreement,
the valid issuance and sale of the Series D Shares to be sold pursuant to this
Agreement, and the valid issuance of the Series D Warrants to be issued pursuant
to this Agreement, other than such as have been made or obtained, and except for
any post-closing securities filings or notifications required to be made under
federal or state securities laws or under the rules of American Stock Exchange.

 

3



--------------------------------------------------------------------------------

Section 2.4 Capitalization. As of the date of this Agreement, the authorized
capital stock of the Company consists of (a) 100,000,000 shares of Common Stock,
of which as of the date of this Agreement, 46,785,254 shares are issued and
outstanding, 4,033,345 shares are reserved for issuance pursuant to the
Company’s employee incentive plan or plans, and 5,870,000 shares are reserved
for issuance pursuant to securities (other than the Series D Shares and the
Series D Warrants to be issued and sold pursuant to this Agreement) exercisable
or exchangeable for, or convertible into, shares of Common Stock, and
(b) 9,300,000 shares of preferred stock, of which 2,500,000 shares have been
designated as Series D Shares, all of which Series D Shares are issued and
outstanding as of the date of this Agreement (without giving effect to the
issuance and sale of the Series D Shares pursuant to this Agreement). All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed in the Exchange Act
Documents: (a) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (b) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (c) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound;
(d) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the Securities Act except pursuant to this Agreement and as disclosed on
Exhibit C attached hereto; (e) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (f) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Series D Shares, the Series D Warrants or the Conversion Shares; (g) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (h) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
Exchange Act Documents but not so disclosed in the Exchange Act Documents, other
than those incurred in the ordinary course of the Company’s or any Subsidiary’s
respective businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.

Section 2.5 Legal Proceedings. There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company or any Subsidiary is or may be a party or of which the business or
property of the Company or any Subsidiary is subject that is not disclosed in
the Exchange Act Documents.

Section 2.6 No Violations. Neither the Company nor any Subsidiary is in
violation of its articles of incorporation, bylaws, or other organizational
document, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company or any Subsidiary, which violation, individually or in
the aggregate, would be reasonably likely to have a Material Adverse Effect, or
is in default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other

 

4



--------------------------------------------------------------------------------

evidence of indebtedness in any indenture, mortgage, deed of trust or any other
material agreement or instrument to which the Company or any Subsidiary is a
party or by which the Company or any Subsidiary is bound or by which the
properties of the Company or any Subsidiary are bound, which would be reasonably
likely to have a Material Adverse Effect.

Section 2.7 Governmental Permits, Etc. With the exception of the matters which
are dealt with separately in Sections 2.1, 2.12, 2.13, and 2.14, each of the
Company and its Subsidiaries has all necessary franchises, licenses,
certificates and other authorizations from any foreign, federal, state or local
government or governmental agency, department, or body that are currently
necessary for the operation of the business of the Company and its Subsidiaries
as currently conducted and as described in the Exchange Act Documents, except
where the failure to currently possess such franchises, licenses, certificates
or other authorizations would not reasonably be expected to have a Material
Adverse Effect.

Section 2.8 Intellectual Property. Except as specifically disclosed in the
Exchange Act Documents (a) each of the Company and its Subsidiaries owns or
possesses sufficient rights to use all material patents, patent rights,
trademarks, copyrights, licenses, inventions, trade secrets, trade names and
know-how (collectively, “Intellectual Property”) described or referred to in the
Exchange Act Documents as owned or possessed by it or that are necessary for the
conduct of its business as now conducted or as proposed to be conducted as
described in the Exchange Act Documents except where the failure to currently
own or possess such rights would not have a Material Adverse Effect, (b) neither
the Company nor any of its Subsidiaries is infringing, or has received any
notice of, or has any knowledge of, any asserted infringement by the Company or
any of its Subsidiaries of, any rights of a third party with respect to any
Intellectual Property that, individually or in the aggregate, would have a
Material Adverse Effect and (c) neither the Company nor any of its Subsidiaries
has received any notice of, or has any knowledge of, infringement by a third
party with respect to any Intellectual Property rights of the Company or of any
Subsidiary that, individually or in the aggregate, would have a Material Adverse
Effect.

Section 2.9 Exchange Act Documents; Financial Statements. As of their respective
dates, the Exchange Act Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of United States
Securities and Exchange Commission (the “SEC”) promulgated thereunder applicable
to the Exchange Act Documents, and none of the Exchange Act Documents, at the
time they were filed or are to be filed with the SEC, contained or will contain
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company and the related notes
contained in the Exchange Act Documents present fairly in all material respects,
in accordance with generally accepted accounting principles, the financial
position of the Company and its Subsidiaries as of the dates indicated, and the
results of its operations and cash flows for the periods therein specified
consistent with the books and records of the Company and its Subsidiaries. Such
financial statements (including the related notes) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods therein specified, except as may be disclosed in
the notes to such financial statements, and except as disclosed in the Exchange
Act Documents. The other financial information contained in the Exchange Act
Documents has been prepared on a basis consistent with the financial statements
of the Company.

Section 2.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since December 31, 2005, there has not been (a) any material adverse
change in the financial condition of the Company and its Subsidiaries considered
as one enterprise, (b) any material adverse event affecting the Company or its
Subsidiaries, (c) any obligation, direct or contingent, that is material to the
Company and its Subsidiaries considered as one enterprise, incurred by the
Company, except obligations incurred in

 

5



--------------------------------------------------------------------------------

the ordinary course of business, (d) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any of its
Subsidiaries, or (e) any loss or damage (whether or not insured) to the physical
property of the Company or any of its Subsidiaries which has been sustained
which has had a Material Adverse Effect.

Section 2.11 American Stock Exchange Compliance. The Common Stock is registered
pursuant to Section 12(b) or Section 12(g) of the Exchange Act and is listed on
American Stock Exchange (the “Principal Market”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the Principal Market, nor, except as disclosed in the Exchange Act
Documents, has the Company received any notification that the SEC or the
Principal Market is contemplating terminating such registration or listing.

Section 2.12 Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement.

Section 2.13 Listing. The Company shall comply with all requirements of the
Principal Market with respect to the issuance of the Series D Shares, the
Series D Warrants, and the Conversion Shares and the listing of the Conversion
Shares on the Principal Market in accordance with the terms of the Amended
Certificate of Designation.

Section 2.14 No Manipulation of Stock. The Company has not taken and will not,
in violation of applicable law, take any action designed to or that would
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Series D
Shares.

Section 2.15 Company not an “Investment Company.” The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). The Company is not, and immediately
after receipt of payment for the Series D Shares and the Series D-1 Warrants
will not be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act and shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

Section 2.16 Foreign Corrupt Practices. Neither the Company nor, to the
knowledge of the Company, any agent or other person acting on behalf of the
Company has (a) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (b) made any unlawful payment to foreign
or domestic government officials or employees or to any foreign or domestic
political parties or campaigns from corporate funds, (c) failed to disclose
fully any contribution made by the Company (or made by any person acting on its
behalf of which the Company is aware) which is in violation of law, or
(d) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

Section 2.17 Contracts. The contracts described in the Exchange Act Documents
that are material to the Company are in full force and effect on the date of
this Agreement, and neither the Company nor, to the Company’s knowledge, any
other party to such contracts is in breach of or default under any of such
contracts which would have a Material Adverse Effect.

Section 2.18 Taxes. The Company has filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a tax deficiency which has
been or might be asserted or threatened against it which would have a Material
Adverse Effect.

 

6



--------------------------------------------------------------------------------

Section 2.19 Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Series D Shares to be sold to the Investors
pursuant to this Agreement will be, or will have been, fully paid or provided
for by the Company and all laws imposing such taxes will be or will have been
fully complied with.

Section 2.20 Private Offering. Assuming the accuracy and correctness of the
representations and warranties of the Investors set forth in Article 3 of this
Agreement, the offer and sale of the Series D Shares and the issuance of the
Series D Warrants pursuant to this Agreement is exempt from registration under
the Securities Act. The Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offer and
sale of the Series D Shares and the issuance of the Series D Warrants other than
the documents of which this Agreement is a part or the Exchange Act Documents.
The Company has not in the past nor will it hereafter take any action to sell,
offer for sale or solicit offers to buy any securities of the Company which
would bring the offer, issuance or sale of the Series D Shares and the issuance
of the Series D Warrants, as contemplated by this Agreement, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act.

Section 2.21 Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (c) access to assets or incurrence of liabilities
is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any difference. The Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

Section 2.22 Disclosure. The representations and warranties of the Company
contained in this Article 2, as of the date of this Agreement and as of the
Closing Date, do not and will not intentionally contain any untrue statement of
a material fact or intentionally omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

Article 3

Representations and Warranties

of the Investors

Each Investor, severally and not jointly, hereby represents and warrants to the
Company as follows:

Section 3.1 Authorization. Such Investor has full power and authority to enter
into this Agreement, and this Agreement constitutes its valid and legally
binding obligation, enforceable in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

7



--------------------------------------------------------------------------------

Section 3.2 Purchase Entirely for Own Account. This Agreement is made with such
Investor in reliance upon such Investor’s representation to the Company, which
by such Investor’s execution of this Agreement such Investor hereby confirms,
that the Series D Shares and the Series D Warrants to be received by such
Investor and the Conversion Shares (collectively, the “Securities”) will be
acquired for investment for such Investor’s own account, not as a nominee or
agent, and not with a view to the distribution of any part thereof, and that
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same. By executing this Agreement, such
Investor further represents that such Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

Section 3.3 Disclosure of Information. Such Investor believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Series D Shares and the Series D Warrants. Such Investor further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Series D Shares, the Series D Warrants, and the business, properties, prospects
and financial condition of the Company. The foregoing, however, does not limit
or modify the representations and warranties of the Company in Article 2 of this
Agreement or the right of such Investor to rely thereon.

Section 3.4 Investment Experience. Such Investor is a sophisticated investor and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Securities. If other than an individual, Investor also represents it has
not been organized for the purpose of acquiring the Securities.

Section 3.5 Accredited Investor. Such Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D, as presently in effect.

Section 3.6 Restricted Securities. Such Investor understands that the Securities
will be characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances. In this connection, such Investor
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

Section 3.7 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until:

(a) there is then in effect a Registration Statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

8



--------------------------------------------------------------------------------

(b) such Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and, if reasonably requested
by the Company, such Investor shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company that such disposition will
not require registration of such shares under the Securities Act.

Section 3.8 Certain Transactions. Such Investor has not, during the 10 days
prior to the date of this Agreement, directly or indirectly traded in the Common
Stock or established any hedge or other position in the Common Stock that is
outstanding on the Closing Date and that is designed to or could reasonably be
expected to lead to or result in a direct or indirect sale, offer to sell,
solicitation of offers to buy, disposition of, loan, pledge or grant of any
right with respect to the Common Stock by such Investor or any other person or
entity. Such prohibited hedging or other transactions would include, without
limitation, effecting any short sale or having in effect any short position
(whether or not such sale or position is against the box and regardless of when
such position was entered into) or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to the Common
Stock or with respect to any security (other than a broad-based market basket or
index) that includes, relates to or derives any significant part of its value
from the Common Stock.

Section 3.9 Legend. Such Investor acknowledges and agrees that the certificates
evidencing the Securities may bear the following legend:

These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.

The legend set forth above shall be removed and the Company shall issue a
certificate or other instruments without such legend to the holder of the
Securities upon which it is stamped, if, unless otherwise required by state
securities laws or regulations, (i) such Securities are registered for resale
under the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such sale, assignment
or transfer of the Securities may be made without registration under the
applicable requirements of the Securities Act, or (iii) such holder provides the
Company with an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.

Section 3.10 Exculpation Among Investors. Such Investor acknowledges that it is
not relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Such Investor agrees that no Investor nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Investor
shall be liable to any other Investor for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the issuance and
purchase of the Series D Shares and the Series D Warrants.

Section 3.11 Further Representations by Foreign Investors. If an Investor is not
a United States person, such Investor hereby represents that he or she has
satisfied himself or herself as to the full observance of the laws of his or her
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Agreement, including (a) the legal requirements within his
jurisdiction for the purchase of the Securities, (b) any foreign exchange
restrictions applicable to such purchase, (c) any governmental or other consents
that may need to be obtained, and (d) the income tax and other tax consequences,
if any, that may be relevant to the

 

9



--------------------------------------------------------------------------------

purchase, holding, redemption, sale, or transfer of the Securities. Such
Investor’s subscription and payment for, and his or her continued beneficial
ownership of the Securities, will not violate any applicable securities or other
laws of his or her jurisdiction.

Article 4

Conditions to the Investors’

Obligations at Closing

The obligations of each Investor under subsection 1.1(c) of this Agreement are
subject to the fulfillment on or before the Closing of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent thereto:

Section 4.1 Representations and Warranties. The representations and warranties
of the Company contained in Article 2 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing.

Section 4.2 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

Section 4.3 Compliance Certificate. The President or other appropriate officer
of the Company shall deliver to the Investors at the Closing a certificate
stating that the conditions specified in Sections 4.1 and 4.2 have been
fulfilled.

Section 4.4 Qualifications. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance, sale and
purchase of the Series D Shares and the Series D Warrants pursuant to this
Agreement shall be duly obtained and effective as of the Closing.

Section 4.5 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Investors, and they shall have received all such counterpart original and
certified or other copies of such documents as they may reasonably request.

Article 5

Conditions to the Company’s

Obligations at Closing

The obligations of the Company to each Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by that Investor:

Section 5.1 Representations and Warranties. The representations and warranties
of the Investors contained in Article 3 shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing.

Section 5.2 Payment of Purchase Price. The Investors shall have delivered the
Series D Purchase Price specified in Section 1.1(c).

 

10



--------------------------------------------------------------------------------

Section 5.3 Qualifications. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance, sale and
purchase of the Series D Shares and the Series D Warrants pursuant to this
Agreement shall be duly obtained and effective as of the Closing.

Article 6

Registration Rights

Section 6.1 Certain Definitions. For purposes of this Article 6:

(a) The term “Effectiveness Deadline” means the date which is (i) in the event
that the Registration Statement is not subject to a full review by the SEC,
ninety (90) calendar days after the earlier of the Filing Date and the Filing
Deadline (each as defined below) or (ii) in the event that the Registration
Statement is subject to a full review by the SEC, one hundred and twenty
(120) calendar days after the Filing Date.

(b) The term “Filing Date” means the date the Registration Statement is filed
with the SEC.

(c) The term “Filing Deadline” means the date which is the earlier of (i) twenty
(20) calendar days after the Company files its Annual Report on Form 10-K for
the year ended December 31, 2006 and (ii) ninety (90) calendar days after the
Closing Date.

(d) The term “Form S-3” means such form under the Securities Act as in effect on
the date of this Agreement or any registration form under the Securities Act
subsequently adopted by the SEC that permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

(e) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 6.9 of
this Agreement.

(f) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such Registration Statement or document.

(g) The term “Registrable Securities” means (i) the Conversion Shares, but only
to the extent that such Conversion Shares are issuable upon the conversion of
Series D Shares that are issued and outstanding at the applicable time, and
(ii) any Common Stock of the Company issued as (or issuable upon the conversion
or exercise of any warrant, right or other security that is issued as) a
dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Conversion Shares.

(h) The number of shares of “Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.

(i) The term “Registration Statement” means the registration statement that is
filed with the SEC pursuant to the provisions of this Article 6.

(j) The term “Rule 144” shall mean Rule 144 under the Securities Act.

(k) The term “Rule 144(k)” shall mean subsection (k) of Rule 144 under the
Securities Act.

 

11



--------------------------------------------------------------------------------

Section 6.2 Registration.

(a) The Company shall prepare, and, as soon as practicable but in no event later
than the Filing Deadline, file with the SEC the Registration Statement on Form
S-3 covering the resale of all of the Registrable Securities. In the event that
Form S-3 is unavailable for such a registration, the Company shall use such
other form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 6.2(c).

(b) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor at
the time the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor. Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of the Required Holders.

(c) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

Section 6.3 Obligations of the Company. Whenever required under this Article 6
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a) keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the Securities Act or (ii) the date on which the Investors shall have sold all
of the Registrable Securities covered by such Registration Statement (the
“Registration Period”);

(b) ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading;

(c) permit the Investors to review and comment upon (i) a Registration Statement
at least five (5) Business Days prior to its filing with the SEC and (ii) all
amendments and supplements to all Registration Statements (except for Annual
Reports on Form 10-K, and Reports on Form 10-Q and any similar or successor
reports) within a reasonable number of days prior to their filing with the SEC,
and (B) not file any Registration Statement or amendment or supplement thereto
in a form to which an Investor reasonably objects;

 

12



--------------------------------------------------------------------------------

(d) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement;

(e) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

(f) use all commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

(g) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(h) notify each Holder of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; and

(i) cause all such Registrable Securities registered pursuant to this Article 6
to be listed on a national exchange or trading system and on each securities
exchange and trading system on which similar securities issued by the Company
are then listed.

Notwithstanding the provisions of this Article 6, the Company shall be entitled
to postpone or suspend, for a period of time (each such period, a “Grace
Period”), the filing, effectiveness or use of, or trading under, any
Registration Statement if the Company shall determine that any such filing or
the sale of any securities pursuant to such Registration Statement would in the
good faith judgment of the Board of Directors of the Company:

(i) materially impede, delay or interfere with any material pending or proposed
financing, acquisition, corporate reorganization, or other similar transaction
involving the Company for which the Board of Directors of the Company has
authorized negotiations;

(ii) materially and adversely impair the consummation of any pending or proposed
material offering or sale of any class of securities by the Company; or

(iii) require disclosure of material nonpublic information that, if disclosed at
such time, would be materially harmful to the interests of the Company and its
shareholders; provided, however, that during any such period all executive
officers and directors of the Company are also prohibited from selling
securities of the Company (or any security of any of the Company’s subsidiaries
or affiliates).

 

13



--------------------------------------------------------------------------------

No Grace Period shall exceed fifteen (15) consecutive days and during any three
hundred sixty five (365) day period such Grace Periods shall not exceed an
aggregate of forty-five days and the first day of any Grace Period must be at
least five (5) trading days after the last day of any prior Grace Period.

Section 6.4 Information from Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Article 6 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.

Section 6.5 Expenses of Registration. All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 6.2, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, and
fees and disbursements of counsel for the Company shall be borne by the Company.

Section 6.6 [Intentionally Omitted]

Section 6.7 Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Article 6:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and shareholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act, any
state securities laws or any rule or regulation promulgated under the Securities
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) any breach of any
covenant, agreement or obligation of the Company contained in herein or any
other certificate, instrument or document contemplated hereby or thereby
(iii) the omission or alleged omission to state in such Registration Statement a
material fact required to be stated therein, or necessary to make the statements
therein not misleading or (iv) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities laws or any rule
or regulation promulgated under the Securities Act, the Exchange Act or any
state securities laws, and the Company will reimburse each such Holder,
underwriter, controlling person or other aforementioned person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Section 6.7(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation that occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter, controlling person or other aforementioned person.

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the Registration Statement, each person, if any, who controls the Company within
the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter, any other Holder selling securities in such
Registration Statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages or

 

14



--------------------------------------------------------------------------------

liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the Exchange Act, any state securities laws
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities laws, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any person intended to be indemnified
pursuant to this Section 6.7(b) for any legal or other expenses reasonably
incurred by such person in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section 6.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder (which consent shall not be unreasonably withheld), and provided that in
no event shall any indemnity under this Section 6.7(b) exceed the net proceeds
from the offering received by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 6.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 6.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 6.7, but the omission to so deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 6.7.

(d) If the indemnification provided for in this Section 6.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 6.7(b), shall exceed the net proceeds from
the offering received by such Holder. The relative fault of the indemnifying
party and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

15



--------------------------------------------------------------------------------

(e) The obligations of the Company and Holders under this Section 6.7 shall
survive the completion of any offering of Registrable Securities in a
Registration Statement under this Article 6 and otherwise.

Section 6.8 Reports Under the Exchange Act. With a view to making available to
the Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, or that it qualifies as a registrant whose securities may
be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to avail any Holder of any rule or regulation of
the SEC that permits the selling of any such securities without registration or
pursuant to such form.

Section 6.9 Assignment of Registration Rights. The rights under this Agreement
shall be automatically assignable by the Investors to any transferee of all or
any portion of such Investor’s Registrable Securities if: (i) the Investor
agrees in writing with the transferee or assignee to assign such rights and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment; (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee and (b) the securities with respect to
which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of this Agreement.

Section 6.10 Termination of Registration Rights. No Holder shall be entitled to
exercise any right provided for in this Article 6 (a) after the Registration
Period.

Article 7

Miscellaneous

Section 7.1 Survival of Warranties. The warranties, representations and
covenants of the Company and the Investors contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investors or the Company.

Section 7.2 Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

16



--------------------------------------------------------------------------------

Section 7.3 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Florida without reference to principles of choice
or conflict of law thereunder.

Section 7.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 7.5 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 7.6 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at 5215 West Laurel Street, Tampa, Florida 33607 (Facsimile
813-876-1777) and to the respective Investors at the addresses set forth
Schedule A attached hereto (or at such other addresses as shall be specified by
notice given in accordance with this Section 7.6).

Section 7.7 Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company,
and the Company agrees to indemnify and hold harmless each Investor, from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which such Investor or any of its officers, partners, employees,
or representatives is responsible.

Section 7.8 Expenses. Except as contemplated by Section 6.5, each of the parties
to this Agreement shall bear its own expenses in connection with this Agreement
and the transactions contemplated by this Agreement. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement or the
Amended Certificate of Designation, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

Section 7.9 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of a majority of the
Conversion Shares issued or issuable upon conversion of the Series D Shares
purchased hereunder. Any amendment or waiver effected in accordance with this
section shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.

Section 7.10 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

17



--------------------------------------------------------------------------------

Section 7.11 Aggregation of Stock. All shares of the Series D Preferred Stock
held or acquired by affiliated entities or persons shall be aggregated together
for the purpose of determining the availability of any rights under this
Agreement. For purposes of Article 6, all shares of Registrable Securities held
or acquired by affiliated entities (including affiliated venture capital funds)
or persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

Section 7.12 Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

Section 7.13 Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investor as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investor are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.

[Signatures on following page.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ODYSSEY MARINE EXPLORATION, INC.   By:  

 

  Name:  

 

  Title:  

 

GLG NORTH AMERICAN OPPORTUNITY FUND   By: GLG Partners, LP, Investment Manager  
By:  

 

  Print Name:  

 

  Title:  

 

GLG INVESTMENTS PLC   Sub-Fund: GLG Capital Appreciation Fund  
By: GLG Partners, LP, Investment Manager   By:  

 

  Print Name:  

 

  Title:  

 

GLG INVESTMENTS IV PLC   Sub-Fund: GLG Capital Appreciation (Distributing) Fund
  By: GLG Partners, LP, Investment Manager   By:  

 

  Print Name:  

 

  Title:  

 

GLG INVESTMENTS PLC   Sub-Fund: GLG Balanced Fund  
By: GLG Partners, LP, Investment Manager   By:  

 

  Print Name:  

 

  Title:  

 

 

19



--------------------------------------------------------------------------------

GLG INVESTMENTS PLC     Sub-Fund: GLG North American Equity Fund    
By: GLG Partners, LP, Investment Manager   By:  

 

  Print Name:  

 

  Title:  

 

PLÉIADE SICAV   Sub-Fund: Pléiade Actions Amérique du Nord  
By: GLG Partners, LP, Investment Manager   By:  

 

  Print Name:  

 

  Title:  

 

THE CENTURY FUND SICAV   By: GLG Partners, LP, Investment Manager   By:  

 

  Print Name:  

 

  Title:  

 

DRAWBRIDGE GLOBAL MACRO MASTER FUND LTD.   By:  

 

  Print Name:  

 

  Title:  

 

 

20



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Investors

 

Name and Address

  

Number of

Series D Shares Purchased

  

Total Purchase Price

  

Number of Series D Shares

For Which

Series D-1 Warrant Exercisable

                  GLG NORTH AMERICAN OPPORTUNITY FUND    600,000    $
1,800,000.00    120,000

GLG INVESTMENTS PLC

Sub-Fund: GLG Capital Appreciation Fund

   141,000    $ 423,000.00    28,200

GLG INVESTMENTS IV PLC

Sub-Fund: GLG Capital Appreciation (Distributing) Fund

   75,000    $ 225,000.00    15,000

GLG INVESTMENTS PLC

Sub-Fund: GLG Balanced Fund

   10,000    $ 30,000.00    2,000

GLG INVESTMENTS PLC

Sub-Fund: GLG North American Equity Fund

   135,000    $ 405,000.00    27,000

PLÉIADE SICAV

Sub-Fund: Pléiade Actions Amérique du Nord

   12,000    $ 36,000.00    2,400 THE CENTURY FUND SICAV    27,000    $
81,000.00    5,400

 

GLG NORTH AMERICAN OPPORTUNITY FUND      Number of Shares of Common Stock
Purchasable Under
Common Stock Warrants Surrendered:    1,000,000   

Contact Information for All Entities:

c/o GLG Partners LP

Attention: Gitesh Parmar

One Curzon Street

London W1J 5HB

United Kingdom

Phone: +44 20 7016 7000

Fax: +44 20 7016 7200

 

21



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Investors (Continued)

 

Name and Address

  

Number of

Series D Shares Purchased

  

Total Purchase Price

  

Number of Series D Shares

For Which

Series D-1 Warrant Exercisable

                  DRAWBRIDGE GLOBAL MACRO MASTER FUND LTD.    1,200,000    $
3,600,000.00    240,000

 

DRAWBRIDGE GLOBAL MACRO MASTER FUND LTD   Number of Shares of Common Stock
Purchasable Under Common Stock Warrants Surrendered:   1,200,000

Contact Information for Drawbridge Global Macro Master Fund

Jaime Mendez

Goldman Sachs

Global Securities Services – Prime Brokerage

One New York Plaza, 44th Floor

New York, NY 10004

Tel: (212) 367-9328

 

22



--------------------------------------------------------------------------------

EXHIBIT A

Amended Certificate of Designation

See attached Amended Certificate of Designation.



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Series D-1 Warrant

See attached Form of Series D-1 Warrant.



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Series D-2 Warrant

See attached Form of Series D-2 Warrant.



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights

 

  •  

In March 2006, the Company issued and sold an aggregate of 2,500,000 shares of
its Series D Convertible Preferred Stock to five funds controlled by two
institutional investors. Pursuant to Article 6 of the Series D Convertible
Preferred Stock Purchase Agreement dated as of March 13, 2006, among the Company
and the holders of the Series D Convertible Preferred Stock, such holders are
entitled to request that the Company prepare and file a registration statement
relating to the offer and sale of the Company’s common stock issuable upon
exercise of the Series D Convertible Preferred Stock. As of the date of this
Agreement, such holders have not requested registration of such shares.

 

  •  

In November 2006, the Company issued and sold an aggregate of 500,000 shares of
common stock and warrants to purchase an aggregate of 100,000 shares of common
stock to three investors. Pursuant to Section 7 of the Terms and Conditions
relating to the Securities Purchase Agreements dated November 22, 2006, between
the Company and the investors, the Company agreed to prepare and file a
registration statement relating to the offer and sale of the shares of common
stock sold to the investors and the shares of common stock issuable upon
exercise of the warrants issued to the investors. The Company agreed to prepare
and file such registration statement within 60 days of the completion of the
transaction, or January 22, 2007.